Case 2:19-cv-00085-JMS-DLP Document 105-1 Filed 01/16/20 Page 1 of 2 PageID #: 2620




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                     Terre Haute Division


   ROGER TODD,                                           )
                                                         )
                 Plaintiff,                              )
                                                         )
          v.                                             )       Case No.        2:19-cv-85-JMS-DLP
                                                         )
   OCWEN LOAN SERVICING, INC., and                       )
   DEUTSCHE BANK NATIONAL TRUST CO., as                  )
   Trustee for NovaStar Mortgage Funding Trust,          )
   Series 2007-1 ,                                       )
                                                         )
                Defendants.                              )


                          ORDER GRANTING JOINT MOTION
                    TO AMEND CASE MANAGEMENT PLAN DEADLINES

          The parties, by their respective counsel, having filed a Joint Motion requesting that the

   Court amend the Case Management Plan previously approved on May 9, 2019, and amended on

   October 9, 2019, in the manner described above, now GRANTS said Motion.

          IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that the sought after

   changes to the Case Management Plan are now as follows:

                 a. The settlement conference is moved from March 5, 2020 to June 18, 2020;

                 b. The non-expert discovery deadline is moved from March 17, 2020 to June 15,

                     2020;

                 c. The dispositive motion deadline is moved from May 18, 2020 to August 16,

                     2020; and

                 d. The expert discovery deadline is moved to July 6, 2020.

                 SO ORDERED.
Case 2:19-cv-00085-JMS-DLP Document 105-1 Filed 01/16/20 Page 2 of 2 PageID #: 2621




                                            _________________________________
                                            Judge, United States District Court



   Copies to counsel of
   record electronically registered.
